IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


SHAWN MIMS,                                 : No. 121 EM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HON. CHRIS R. WOGAN JUDGE,                  :
PHILADELPHIA COUNTY                         :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.